MEMORANDUM **
Louis Alberto Valladares appeals the 37-month sentence following his guilty-plea conviction for mail fraud and causing an act to be done in violation of 18 U.S.C. §§ 1341 and 2.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing); cf. United States v. Buchanan, 59 F.3d 914 (9th Cir.1995).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.